DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 8, 9, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kepley, JR (US PG Pub. 20120249980) in view of Gao et al. (CN110392251 A).
Regarding claims 1, 4 and 5, Kepley discloses a presentation system (apparatus of fig. 1) for a celebration of an individual comprising: 
a frame (screen frame 100 of fig. 1); 
a lighting system (projector 136 of fig. 1) disposed along an inner edge of a perimeter of the frame (illustrated in fig. 1); 
a fabric (viewing screen of para. 0051; screen surface can be approximately 40 to 120 inches wide and approximately 30 to 60 inches high. In a preferred embodiment, the screen is connected via snap connectors to the frame defined by the first and second vertical members 102, 104 and the middle and top crossbar members 114, 118) removably attached to the frame disposed outwardly from the lighting system adapted to be illuminated by the lighting system (para. 0051);
an image included on the fabric (para. 0053; projector 136 can be an LCD or DLP projector or may utilize any other type of image source generation projector that can project an image).
Kepley fails to teach a memorial container disposed in front of the fabric wherein the image and the memorial container cooperate to form a composite image when viewed by an audience.
Gao discloses a display wherein an object (vase (which is an urn) and cushion on top of a table of fig. 14) disposed in front of a screen (pg. 9, 5th-6th para.; the table on the vacant of the vase and image of the cushion, building a space three-dimensional model, it is understood that on the real space, the table is empty of the vase and image of the cushion can be a part of physical space, the spatial three-dimensional model comprising a table, located on the table of the empty cushion of the vase and image characteristic parameter. obtaining the user voice command "search a bundle of flower put in the vase, searching a cat is placed on the seat cushion" and to identify the voice command, final confirmation required for projection of the virtual object are respectively a fresh bundle and one cat, real object projection virtual objects to be combined are respectively of the cushion of the vase and table on the table.) wherein the image and the memorial container cooperate to form a composite image when viewed by an audience (pg. 9, 6th para. real object projection virtual objects to be combined are respectively of the cushion of the vase and table on the table; illustrated in fig. 15).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the portable display of Kepley with the dynamic projection system of Gao in order to increase the experience of the user (Gao; pg. 2, 4th para.).

Regarding claim 2, Kepley discloses wherein the lighting system (projector 136) includes a lighting controller adapted to vary a brightness and a color of the lighting system (it is well known that projectors have control systems comprising an adjustment for brightness).

Regarding claim 8, Kepley discloses wherein: the image is a first image (para. 0053; projector 136 can be an LCD or DLP projector or may utilize any other type of image source generation projector that can project an image).
Kepley fails to teach a display adapted to display a second image is associated with the first image so that the first image and the second image provide a customizing composite image according to the celebration of the individual.
Gao discloses a display adapted to display a second image (the image of the cat of fig. 15) is associated with the first image (any image may be projected) so that the first image and the second image provide a customizing composite image according to the celebration of the individual (pg. 9, 6th para. real object projection virtual objects to be combined are respectively of the cushion of the vase and table on the table; illustrated in fig. 15).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the portable display of Kepley with the dynamic projection system of Gao in order to increase the experience of the user (Gao; pg. 2, 4th para.).

Regarding claim 9, Kepley discloses including an audio system (projector 136 of fig. 1) for providing audio (it is well known that projectors further provide sound for the projected content) associated with the celebration of the individual.

Regarding claims 13, 14 and 15, Kepley discloses a presentation system (apparatus of fig. 1) for a celebration of an individual comprising: 
an illuminated fabric (viewing screen of para. 0051; screen surface can be approximately 40 to 120 inches wide and approximately 30 to 60 inches high. In a preferred embodiment, the screen is connected via snap connectors to the frame defined by the first and second vertical members 102, 104 and the middle and top crossbar members 114, 118) having an image included on the illuminated fabric wherein the image is defined by aspects of a customized celebration of the individual (para. 0051); 
a lighting system (projector 136 of fig. 1) adapted to illuminate the fabric from the rear (the projector 136 of fig. 1 is mounted on the rear of the apparatus 100) and including a lighting controller  adapted to vary a brightness and a color of the lighting system (it is well known that projectors have control systems comprising an adjustment for brightness); and, 
Kepley fails to teach a memorial container disposed in front of the fabric wherein the image and the memorial container cooperate to form a composite image when viewed by an audience.
Gao discloses a display wherein an object (vase (which is an urn) and cushion on top of a table of fig. 14) disposed in front of a screen (pg. 9, 5th-6th para.; the table on the vacant of the vase and image of the cushion, building a space three-dimensional model, it is understood that on the real space, the table is empty of the vase and image of the cushion can be a part of physical space, the spatial three-dimensional model comprising a table, located on the table of the empty cushion of the vase and image characteristic parameter. obtaining the user voice command "search a bundle of flower put in the vase, searching a cat is placed on the seat cushion" and to identify the voice command, final confirmation required for projection of the virtual object are respectively a fresh bundle and one cat, real object projection virtual objects to be combined are respectively of the cushion of the vase and table on the table.) wherein the image and the memorial container cooperate to form a composite image when viewed by an audience (pg. 9, 6th para. real object projection virtual objects to be combined are respectively of the cushion of the vase and table on the table; illustrated in fig. 15).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the portable display of Kepley with the dynamic projection system of Gao in order to increase the experience of the user (Gao; pg. 2, 4th para.).

Regarding claim 16, Kepley discloses wherein: the image is a first image (para. 0053; projector 136 can be an LCD or DLP projector or may utilize any other type of image source generation projector that can project an image).
Kepley fails to teach a display adapted to display a second image is associated with the first image so that the first image and the second image provide a customizing composite image according to the celebration of the individual.
Gao discloses a display adapted to display a second image (the image of the cat of fig. 15) is associated with the first image (any image may be projected) so that the first image and the second image provide a customizing composite image according to the celebration of the individual (pg. 9, 6th para. real object projection virtual objects to be combined are respectively of the cushion of the vase and table on the table; illustrated in fig. 15).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the portable display of Kepley with the dynamic projection system of Gao in order to increase the experience of the user (Gao; pg. 2, 4th para.).

Regarding claim 17, Kepley discloses wherein the image is a first image (projector 136 projects an image onto the screen; illustrate in fig. 1), a fabric (para. 0053; projector 136 can be an LCD or DLP projector or may utilize any other type of image source generation projector that can project an image) having an image.
 Kepley fails to teach a display adapted to display a second image is associated with the first image so that the first image and the second image provide a customizing composite image according to the celebration of the individual.
Gao discloses a display adapted to display a second image (the image of the cat of fig. 15) is associated with the first image (any image may be projected) so that the first image and the second image provide a customizing composite image according to the celebration of the individual (pg. 9, 6th para. real object projection virtual objects to be combined are respectively of the cushion of the vase and table on the table; illustrated in fig. 15).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the portable display of Kepley with the dynamic projection system of Gao in order to increase the experience of the user (Gao; pg. 2, 4th para.) 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kepley, JR (US PG Pub. 20120249980) and Gao et al. (CN110392251 A) as applied to claim 1 above, and further in view of Yeop (KR 101539349).
Regarding claim 3, Kepley as modified by Gao discloses a display system that combines a virtual projected image with a real object wherein when viewed is seen as a composite image (Gao; abstract).
Kepley as modified by Gao fails to teach wherein the lighting controller is actuated by a motion sensor.
Yeop discloses a projection device wherein the lighting controller is actuated by a motion sensor (pg. 3, 7th para.; a motion detection sensor 114 may be installed to block the laser light when a person passes or remains in the front of the projection direction. The motion detection sensor 114 may be connected to the projection light controller 116).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the display device of Kepley and Gao with the detection device of Yeop in order to shield a person who may pass in front of the display device (pg. 3, 7th para).

Allowable Subject Matter
Claims 18-20 are allowed.
Claim 18 was found to be allowable because a second frame; a second fabric with a second image wherein the second image is associated with the first image so that the first image and the second image display a customizing composite image according to the celebration of the individual; an audio system for projecting audio associated with the celebration of the individual; and, wherein the first fabric is custom printed and adapted to be segmented into one or more segments that can be converted into one or more memorial articles..

Claims 6, 7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 6 that was found to be allowable is wherein a second frame; and, a second fabric with a second image wherein the second image is associated with the first image so that the first and second image display a customizing composite image according to the celebration of the individual.

Claim 7 is allowable as being dependent on claim 6.

The subject matter of claim 10 that was found to be allowable is wherein the fabric that is illuminated with an image is adapted to be converted into a memorial article according to the celebration of the individual.

The subject matter of claim 11 that was found to be allowable is wherein the fabric that is illuminated with an image is custom printed for memorializing the celebration of the individual.

The subject matter of claim 12 that was found to be allowable is wherein the fabric that is illuminated with an image is adapted to be segmented into segments that can be converted into a memorial article.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        22 August 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882